Title: To John Adams from William Gray, 22 July 1815
From: Gray, William
To: Adams, John


            
               Sir
               Boston July 22d. 1815
            
            My Son Major Samuel Swett, who has served in the American Army attached to Gen. Izards  Staff as a Topographical Engineer, wishing to Visit France to compleat his Education in the Study of Military Tactics. May I presume to ask the favor of you, Sir, to furnish him a letter of introduction to the Marquis de Lefaete, or any other distinguished Character?I have the honor / to be with great / Respect, / Sir, / Yr Most Ob Ser 
             
               Wm. Gray
            
            
         